DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 1, 3, 8, 10, and 15 are objected to because of the following informalities:

Claims 1, 8, and 15 recite “A method comprising:”.  Thus, for clarity, the claims are objected to because the preamble should include a wireless device, first user terminal, and/or second user terminal in the preamble so that it is clear who/what is performing the method.

Claims 3 and 10 contain typographical errors.  Claims 3 and 10 recite "wherein the the time for applying the TCI state is from at least one of".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Pub. No.: US 20190297603 A1), hereinafter Guo, in view of Guo et al. (Pub. No.: US 20200044797 A1), hereinafter ‘797.

With respect to claim 1, Guo teaches A method comprising: 
receiving, by a wireless device, downlink control information (DCI) comprising a beam indication, wherein the beam indication indicates a transmission configuration indicator (TCI) state for a plurality of channels ([0013], The UE comprises a transceiver configured to receive, from multiple transmission reception points (TRPs), downlink data transmissions, and receive downlink control information (DCI) that includes a beam indication configuration comprising a one bit-field that indicates multiple transmission configuration indicator (TCI) states, wherein the multiple TCI states indicate a quasi-colocation (QCL) configuration for downlink data channels received from the TRPs); 
determining a time, after receiving the DCI, for applying the TCI state to the plurality of channels ([0167], When monitoring PDCCH in search space set s, the UE can be requested to calculate the QCL assumption TCI state for one PDCCH reception based on the slot location of PDCCH, the configured TCI state monitoring pattern, the PDCCH monitoring offset, the PDCCH monitoring periodicity); 
based on the time for applying the TCI state ([0167], When monitoring PDCCH in search space set s, the UE can be requested to calculate the QCL assumption TCI state for one PDCCH reception based on the slot location of PDCCH, the configured TCI state monitoring pattern, the PDCCH monitoring offset, the PDCCH monitoring periodicity).

Although Guo teaches based on the time for applying the TCI state as set forth above.  Guo does not explicitly teach determining, based on the TCI state, a spatial domain filter; and receiving, using the spatial domain filter, a plurality of transmissions via the plurality of channels.  

However, ‘797 teaches determining, based on the TCI state, a spatial domain filter ([0136]); and receiving, using the spatial domain filter, a plurality of transmissions via the plurality of channels ([0173]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ‘797, determining, based on the TCI state, a spatial domain filter; and receiving, using the spatial domain filter, a plurality of transmissions via the plurality of channels, into the teachings of Guo, in order to low-overhead and low latency multi-beam operation in an advanced wireless communication system (‘797, [0008]).

With respect to claim 3, The combination of Guo and ‘797 teaches the method of claim 1.  Guo teaches wherein the the time for applying the TCI state is offset from at least one of: a time at which the DCI is received ([0406]).

With respect to claim 4, The combination of Guo and ‘797 teaches the method of claim 1.  Guo teaches wherein the plurality of channels comprises a plurality of different types of channels ([0269]).

With respect to claim 6, The combination of Guo and ‘797 teaches the method of claim 1.  Guo teaches wherein the plurality of channels comprises a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH) ([0269]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of ‘797, further in view of Miao et al. (Pub. No.: US 20200178350 A1), hereinafter Miao.

With respect to claim 2, The combination of Guo and ‘797 teaches the method of claim 1.  The combination of Guo and ‘797 does not explicitly teach transmitting an acknowledgement indicating reception of the DCI comprising the beam indication.  

However, Miao teaches transmitting an acknowledgement indicating reception of the DCI comprising the beam indication ([0182]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Miao, transmitting an acknowledgement indicating reception of the DCI comprising the beam indication, into the teachings of Guo and ‘797, in order for dynamic beam switching of control and/or data transmissions (Miao, [0002]).

Claims 8, 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Miao, further in view of ‘797.

With respect to claim 8, Guo teaches A method comprising: 
receiving, by a wireless device, downlink control information (DCI) comprising a beam indication, wherein the beam indication indicates a transmission configuration indicator (TCI) state for a plurality of channels ([0013], The UE comprises a transceiver configured to receive, from multiple transmission reception points (TRPs), downlink data transmissions, and receive downlink control information (DCI) that includes a beam indication configuration comprising a one bit-field that indicates multiple transmission configuration indicator (TCI) states, wherein the multiple TCI states indicate a quasi-colocation (QCL) configuration for downlink data channels received from the TRPs).

Guo does not explicitly teach transmitting an acknowledgement indicating reception of the DCI comprising the beam indication.  

However, Miao teaches transmitting an acknowledgement indicating reception of the DCI comprising the beam indication ([0182]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Miao, transmitting an acknowledgement indicating reception of the DCI comprising the beam indication, into the teachings of Guo, in order for dynamic beam switching of control and/or data transmissions (Miao, [0002]).

The combination of Guo and Miao does not explicitly teach determining, based on the TCI state, a spatial domain filter; and receiving, using the spatial domain filter, a plurality of transmissions via the plurality of channels.  

However, ‘797 teaches determining, based on the TCI state, a spatial domain filter ([0136]); and receiving, using the spatial domain filter, a plurality of transmissions via the plurality of channels ([0173]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ‘797, determining, based on the TCI state, a spatial domain filter; and receiving, using the spatial domain filter, a plurality of transmissions via the plurality of channels, into the teachings of Guo and Miao, in order to low-overhead and low latency multi-beam operation in an advanced wireless communication system (‘797, [0008]).

With respect to claim 11, The combination of Guo, Miao, and ‘797 teaches the method of claim 8.  Guo teaches wherein the plurality of channels comprises a plurality of different types of channels ([0269]).

With respect to claim 13, The combination of Guo, Miao, and ‘797 teaches the method of claim 8.  Guo teaches wherein the plurality of channels comprises a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH) ([0269]).

With respect to claim 15, Guo teaches A method comprising: 
receiving, by a wireless device, downlink control information (DCI) comprising a beam indication, wherein the beam indication indicates a transmission configuration indicator (TCI) state for a plurality of channels ([0013]); 
determining a time, after receiving the DCI, for applying the TCI state to the plurality of channels ([0167]); 
after the time for applying the TCI state ([0167]) and using the spatial domain filter ([0198]), performing at least one of: 
receiving a first message via a first channel and receiving a second message via a second channel ([0412]).

Guo does not explicitly teach transmitting an acknowledgement indicating reception of the DCI comprising the beam indication.  

However, Miao teaches transmitting an acknowledgement indicating reception of the DCI comprising the beam indication ([0182]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Miao, transmitting an acknowledgement indicating reception of the DCI comprising the beam indication, into the teachings of Guo, in order for dynamic beam switching of control and/or data transmissions (Miao, [0002]).

The combination of Guo and Miao does not explicitly teach determining, based on the TCI state, a spatial domain filter.  

However, ‘797 teaches determining, based on the TCI state, a spatial domain filter ([0136]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ‘797, determining, based on the TCI state, a spatial domain filter, into the teachings of Guo and Miao, in order to low-overhead and low latency multi-beam operation in an advanced wireless communication system (‘797, [0008]).

With respect to claim 17, this claim recites the method of claim 10, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 5, 7, 9-10, 12, 14, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190254120 A1; “Zhang”, ([0011])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469